710 S.E.2d 47 (2011)
STATE
v.
Terrance L. JAMES.
No. 536P00-5.
Supreme Court of North Carolina.
June 15, 2011.
Terrance James, Raleigh, for James, Terrance L.
Kathleen N. Bolton, Assistant Attorney General, for State of N.C.
Rick Shaffer, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 9th of May 2011 by Defendant for Peremptory Writ of Right to the North Carolina State Court of Appeals:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."